Citation Nr: 0101891	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-24 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to April 
1945.  He died on June [redacted], 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.


REMAND

The appellant and her representative contend that service 
connection is warranted for the cause of the veteran's death.  
The governing legal criteria provide that service connection 
for the cause of the veteran's death is appropriate when, by 
the exercise of sound judgment without recourse to 
speculation, it is determined that a disability incurred in 
or aggravated in service caused or contributed substantially 
or materially to the veteran's death.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2000).

As noted above, the veteran died on June [redacted], 1998.  The 
veteran's death certificate lists the cause of death as 
coronary artery disease, with "brown lung" being a 
significant condition contributing to his death but not 
resulting in the underlying cause.  

At the time of the veteran's death, he was service connected 
at an 80 percent evaluation for the residuals of a grenade 
wound he received, rated by analogy as the residuals of a 
gunshot wound.  Medical records dated August 1997 indicate 
that the veteran was also being treated for chronic 
obstructive pulmonary disease (COPD), Alzheimer's disease, 
peptic ulcer disease, glaucoma, osteopenia, benign prostatic 
hypertrophy (BPH), and hemocult positive stool, which the 
examiner opined was hopefully a recurrence of the veteran's 
peptic ulcer disease.  The veteran had also been under 
treatment in the past for ulcers and a knee condition.

The appellant alleges that the veteran's service connected 
residuals of a grenade wound caused the veteran to suffer 
from anemia, which contributed to the veteran's coronary 
artery disease which ultimately led to his death. 

A letter of record from the veteran's doctor, Grace W. Rose, 
M.D, dated October 1999, indicates that the veteran was noted 
to have anemia whenever his hemoglobin was checked, ever 
since he suffered his service connected injuries.  The doctor 
reported that the appellant said she was told on numerous 
occasions that the veteran might be having chronic blood loss 
from the abdominal wound, and that there was little that 
could be done for that.  Dr. Rose indicated that the 
circumstances of the veteran's death were somewhat unclear, 
and that it was not clear-cut as to the veteran's cause of 
death.  The examiner opined that, if the veteran did die from 
coronary artery disease, it was certainly possible that his 
anemia was a contributing factor, as it would have 
precipitated a myocardial infarction.  The examiner noted 
that if the veteran's hemoglobin had been normal, this would 
not have occurred.  Dr. Rose concluded by indicating that the 
veteran may very well have had a service related cause for 
his death.  

In a similar letter received by the Board in January 2001, 
Dr. Rose indicates that it appears "likely" that the 
veteran had a service related cause of death.  The Board 
notes that pursuant to 38 C.F.R. §§ 19.37, 20.1304(c) (2000), 
any pertinent evidence, not previously reviewed, submitted by 
the veteran which is received by the RO prior to the transfer 
of the record to the Board or which is accepted by the Board 
must be initially reviewed by the agency of original 
jurisdiction, unless this procedural right is waived by the 
veteran or his representative.  A review of the record does 
not reveal that the veteran waived RO consideration of this 
recently submitted evidence, nor does the record reflect that 
the RO considered this evidence.

In any event, the Board is of the opinion that a VA medical 
examiner should be given an opportunity to review the 
relevant evidence in the claims folder and provide an opinion 
as to the nature of the relationship, if any, between the 
coronary artery disease noted on the veteran's certificate of 
death (as the principal cause of his death) and the veteran's 
service connected residuals of a grenade wound.  See Goss v. 
Brown, 9 Vet. App. 109, 114 (1996).

In this regard, the Board notes that recently Congress 
amended 38 U.S.C.A. § 5107 (and amended or added other 
relevant provisions) to reflect that VA has a duty assist a 
claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

The Board notes that the appellant has never been informed of 
the type of evidence necessary to maintain her claim, such as 
a medical opinion linking her husband's death to service.  As 
such, the Board is of the opinion that this case must also be 
remanded for compliance with the new law.

As such, this case is REMANDED for the following development:


1. The RO should send a letter to the 
appellant informing her of the types 
of evidence it is necessary for her to 
submit in order to prevail on her 
claim of service connection for the 
cause of her husband's death.  The 
appellant should be provided with a 
reasonable amount of time to complete 
this request.  Evidence requested 
should include, but not be limited to, 
any medical reports linking the 
veteran's alleged anemia to inservice 
wounds.  

2. The RO should take the appropriate 
steps, to include contacting the 
appellant and her representative, to 
gather a more detailed opinion from 
Dr. Rose with respect to the cause of 
the veteran's death.  It should be 
requested that Dr. Rose provide, to 
the extent possible, specific medical 
support (i.e. specific to this 
veteran) for her conclusion reached 
regarding the veteran's death.

3. The RO should have a VA cardiologist 
review the claims folder, including a 
copy of this REMAND, and provide an 
opinion as to whether it is at least 
as likely as not that a disability of 
service origin, to include the 
veteran's service connected residuals 
of a grenade wound, caused or 
contributed to his cause of death.  In 
providing such an opinion, the 
examiner should specify and address 
the nature and extent of the 
relationship, if any, between the 
veteran's service connected condition 
and his coronary artery disease.  The 
complete rationale for all conclusions 
reached (to include citation, as 
necessary, to specific evidence in the 
record) should be set forth.  The 
examiner should specifically comment 
on the opinions expressed by Dr. Rose.  

4. The RO should review the physician's 
opinion to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate 
this claim on appeal in light of all 
pertinent evidence and legal 
authority, to specifically include 
that cited to herein.  The RO must 
review this claim on the merits, and 
provide adequate reasons and bases for 
its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  

7. If the claim on appeal continues to be 
denied, the appellant and her 
representative must be furnished a 
supplemental statement of the case and 
be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration. 


The appellant has the right to submit additional evidence and 
argument on this matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. A. MARKEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



